Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00333-CR

                               Mario Ismael GUTIERREZ,
                                        Appellant

                                           v.
                                          The
                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR4433
                     Honorable Philip A. Kazen, Jr., Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFIRMED. Appellate counsel’s Motion for Withdrawal of Counsel is GRANTED.

      SIGNED April 13, 2016.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice